             Case 1:16-cv-01534-JEB Document 397 Filed 01/31/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                  Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                           (and Consolidated Case Nos. 16-cv-1796
                                                    and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,

       and

SARA JUMPING EAGLE, ET AL.,

                      Plaintiff-Intervenors,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


                                MOTION TO MODIFY SCHEDULE

       Pursuant to the Court’s Order of December 12, 2018, the Federal Defendants shall lodge the

Administrative Record by January 31, 2019. The Federal Defendants have been working diligently to

assemble the Record, and were preparing to lodge it today. However, in reviewing the Record, Federal

Defendants identified additional required redactions and documents that may need to be removed.

These changes require new bates stamping and other processing of the Record as well before it can be

lodged. As a result of this additional work, Federal Defendants expect to be able to lodge the record by
               Case 1:16-cv-01534-JEB Document 397 Filed 01/31/19 Page 2 of 3



February 4, 2019.

          The Parties conferred and no Party objected to extending the dates identified in the Court’s order

of December 12, 2019, by three or more days as follows:

    •     The Federal Defendants shall lodge the Administrative Record by February 4, 2019;
    •     Any party shall file any challenge to the completeness of the Administrative Record by February
          18, 2019;
    •     Oppositions are due by February 28, 2019; and
    •     Replies are due by March 6, 2019. 1


        Therefore, Federal Defendants respectfully request the Court modify its Order of December 12,

2018 to reflect the schedule above, and allow additional time to lodge the Administrative Record.



Respectfully submitted this 31st day of January, 2019.

                                                             JEAN E. WILLIAMS
                                                             Deputy Assistant Attorney General
                                                             Environment & Natural Resources Division
                                                             U.S. Department of Justice


                                                             By: /s/ Reuben Schifman
                                                             REUBEN SCHIFMAN, NY BAR
                                                             BRIAN COLLINS, TX Bar 24038827
                                                             AMARVEER S. BRAR, CA Bar 309615
                                                             MATTHEW MARINELLI, IL Bar 6277967
                                                             U.S. Department of Justice
                                                             Natural Resources Section
                                                             P.O. Box 7611
                                                             Benjamin Franklin Station
                                                             Washington, DC 20044
                                                             Phone: (202) 305-0479 (Brar)
                                                             Phone: (202) 305-4224 (Schifman)
                                                             Phone: (202) 305-0293 (Marinelli)
                                                             Phone: (202) 305-0428 (Collins)
                                                             Fax: (202) 305-0506
                                                             amarveer.brar@usdoj.gov
                                                             reuben.schifman@usdoj.gov
                                                             matthew.marinelli@usdoj.gov

1
 This date is extended more than three days to accommodate a scheduling conflict with counsel for Plaintiff Oglala Sioux
Tribe.
             Case 1:16-cv-01534-JEB Document 397 Filed 01/31/19 Page 3 of 3



                                                       brian.m.collins@usdoj.gov

                                                       ERICA M. ZILIOLI, D.C. Bar 488073
                                                       U.S. Department of Justice
                                                       Environmental Defense Section
                                                       P.O. Box 7611
                                                       Washington, DC 20044
                                                       Phone: (202) 514-6390
                                                       Fax: (202) 514-8865
                                                       Erica.Zilioli@usdoj.gov

                                                       Attorneys for the United States Army Corps of
                                                       Engineers

                                                       OF COUNSEL:

                                                       MILTON BOYD
                                                       MELANIE CASNER
                                                       U.S. Army Corps of Engineers
                                                       Office of Chief Counsel
                                                       Washington, DC



                                     CERTIFICATE OF SERVICE

       I, Reuben S. Schifman, hereby certify that on January 31, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, and copies will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing.



       /s/ Reuben Schifman___
       REUBEN S. SCHIFMAN
